GAUDIN, Judge.
This is an appeal from a district court judgment dismissing a claim for faulty roof repairs. We find no manifest error and affirm the trial judge’s decree.
Plaintiffs-appellants are Mr. and Mrs. Louis J. Melancon, who contracted with defendant-appellee Lyn-Rod Services, Inc., whereby Lyn-Rod was to remove the existing roof and replace it with 20-year fiberglass shingles.
Lyn-Rod finished the job, but shortly thereafter Mrs. Melancon said that ceiling sheetrock began to split and sag throughout the house. She contends the sheetrock problems were caused either by rain entering the house while the roof repairs were in progress or by leaking after the new roof had been installed.
One witness, Bradford Brown, gave testimony supportive of Mrs. Melancon’s contentions. Others who testified at the trial, in addition to Mr. Ory, were:
(1) Melvin Sutton, a roofing expert called by Mrs. Melancon;
*3(2) Roger Bossier, a sheetrock expert; and
(3) Billy Bird, a Lyn-Rod employee who had worked on the Melancon job.
Mr. Sutton went onto the roof but not into the attic, and he stated that the shingles had been properly installed and were not leaking. If there were any leaks, he said, they would have to be in the vents or in capping at the very top of the roof.
He said:
"... I didn’t check the vents or the caps. That would be the' qnly possibility and I didn’t get into that.”
Mr. Bossier'examined the sheetrock after Lyn-Rod had put on the new roof. He testified that the sheetrock was not sagging because of water damage but because the sheetrock had been improperly installed. Mr. Bossier said that the sheetrock "... was so dry it was crystallized ...”
The trial judge did not assign written reasons for the judgment in favor of Lyn-Rod and against the Melancons, but the record does support his apparent factual findings and his decree.
Accordingly, the appealed-from judgment of the 29th Judicial District Court is affirmed, with appellants to pay costs.
AFFIRMED.